Name: Commission Regulation (EC) No 1336/95 of 13 June 1995 amending Regulation (EEC) No 3190/82 laying down detailed rules for the extension of certain rules adopted by producers' organizations in the fisheries sector to non-members
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  fisheries;  European Union law
 Date Published: nan

 Avis juridique important|31995R1336Commission Regulation (EC) No 1336/95 of 13 June 1995 amending Regulation (EEC) No 3190/82 laying down detailed rules for the extension of certain rules adopted by producers' organizations in the fisheries sector to non-members Official Journal L 129 , 14/06/1995 P. 0004 - 0004COMMISSION REGULATION (EC) No 1336/95 of 13 June 1995 amending Regulation (EEC) No 3190/82 laying down detailed rules for the extension of certain rules adopted by producers' organizations in the fisheries sector to non-members (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), as last amended by Regulation (EC) No 3318/94 (2), and in particular Article 30 thereof, Whereas Regulation (EC) No 3318/94 amends, inter alia, Article 5 (2) of Regulation (EEC) No 3759/92, hereinafter called the basic Regulation, by abolishing prior verification by the Commission of decisions for the extension of certain rules adopted by producers' organizations to non-members and by introducing subsequent verification of such decisions taken by the Member States; whereas this amendment makes it necessary to adapt a number of provisions of Commission Regulation (EEC) No 3190/82 (3), adopted pursuant to Council Regulation (EEC) No 1772/82 (4); Whereas Member States which have decided to give binding force to certain rules adopted by a producers' organization must notify the Commission of their decision before it comes into force; whereas it is necessary, therefore, to specify the content of such notifcation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3190/82 is hereby amended as follows: 1. the first subparagraph of Article 5 (1) is replaced by the following: 'Member States which decide to extend certain rules adopted by a producers' organization to non-members shall give the Commission at least the following details.`; 2. paragraph 2 of Article 5 is deleted; 3. paragraph 1 of Article 6 is replaced by the following: '1. The Commission shall publish in the Official Journal of the European Communities the decisions it takes pursuant to the second indent of the second subparagraph of Article 5 (2) of the basic Regulation.` Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1995. For the Commission Emma BONINO Member of the Commission